EXHIBIT Belle of Orleans, L.L.C. dba Amelia Belle Casino Financial Statements for the Period from January 1, 2009 through October 22, 2009 and Independent Auditors’ Report INDEX TO FINANCIAL STATEMENTS Financial Statements of Belle of Orleans, L.L.C. dba Amelia Belle Casino: Independent Auditors’ Report 1 Balance Sheet – October 22, 2009 2 Statement of Operations – For the Period from January 1, 2009 through October 22, 2009 3 Statement of Changes in Member’s Equity – For the Period from January 1, 2009 through October 22, 2009 4 Statement of Cash Flows – For the Period from January 1, 2009 through October 22, 2009 5 Notes to Financial Statements 6 INDEPENDENT AUDITORS’ REPORT Belle of Orleans, L.L.C. dba Amelia Belle Casino: We have audited the accompanying balance sheet of Belle of Orleans, L.L.C. dba Amelia Belle Casino (the “Company”) as of October 22, 2009, and the related statements of operations, changes in member’s equity, and cash flows for the period from January 1, 2009 through October 22, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of October 22, 2009, and the results of its operations and its cash flows for the period from January 1, 2009 through October 22, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, on October 22, 2009 Columbia Properties New Orleans, LLC sold 100% of the outstanding limited liability company interest in the Company to AB Casino Acquisition, LLC, a wholly owned indirect subsidiary of Peninsula Gaming, LLC. /s/ Deloitte & Touche, LLP New Orleans, Louisiana January 5, 2010 1 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO BALANCE SHEET (in thousands) October 22, 2009 Assets Cash and cash equivalents $ 4,093 Accounts receivable trade and other, net 403 Inventories 41 Prepaid expenses and other assets 1,067 Current assets 5,604 Property and equipment, net 40,968 Intangible assets, net 10,626 Total Assets $ 57,198 Liabilities and Member's Equity Accounts payable $ 1,000 Accounts payable to related parties 159 Accrued expenses and other liabilities 2,063 Current liabilities 3,222 Commitments and Contingencies (Notes 6 and 9) - Member's Equity 53,976 Total Liabilities and Member's Equity $ 57,198 The accompanying notes are an integral part of the financial statements. 2 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO STATEMENT OF OPERATIONS (in thousands) Period from January 1, 2009 through October 22, 2009 Operating Revenues: Casino $ 43,044 Food and beverage 3,124 Other 277 Less promotional allowances (4,968 ) Net Operating Revenues 41,477 Operating Expenses: Casino 7,898 Food and beverage 2,777 Marketing, advertising and casino promotions 2,296 Gaming taxes and licenses 9,245 Administrative and general 6,165 Depreciation and amortization 3,867 Total Operating Expenses 32,248 Income fromOperations 9,229 Interest income 3 Net Income $ 9,232 The accompanying notes are an integral part of the financial statements. 3 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO STATEMENT OF CHANGES IN MEMBER’S EQUITY (in thousands) Balance, January 1, 2009 $ 67,244 Net income 9,232 Member distributions (22,500) Balance, October 22, 2009 $ 53,976 The accompanying notes are an integral part of the financial statements. 4 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO STATEMENT OF CASH FLOWS (in thousands) Period from January 1, 2009 through October 22, 2009 Cash Flows from Operating Activities: Net income $ 9,232 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation and amortization 3,867 Write off of property and equipment 67 Insurance proceeds for property damage 3,706 Payment of lease liability (7,400 ) Changes in operating assets and liabilities: Accountsreceivables trade, net (335 ) Inventories, prepaid expenses and other assets (150 ) Accounts payable (15 ) Related party receivables and payables, net 2,042 Accrued expenses and other liabilities 701 Net cash provided by operating activities 11,715 Cash Flows from Investing Activities: Additions to property and equipment (160 ) Net cash used in investing activities (160 ) Cash Flows from Financing Activities: Returnof capital to member (22,500 ) Net cashused in financing activities (22,500 ) Net Decrease in Cash and Cash Equivalents (10,945 ) Cash and Cash Equivalents at Beginning of Period 15,038 Cash and Cash Equivalnets at End of Period $ 4,093 The accompanying notes are an integral part of the financial statements. 5 BELLE OF ORLEANS, L.L.C. dba AMELIA BELLE CASINO NOTES TO
